Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0047], lines 6 and 8, “openings 202” should read --openings 204--.  
(2) In paragraph [0047], line 9, “Openings 202” should read --Openings 204--.
(3) In paragraph [0049], line 6, “110” (second occurrence) should read --120--.
(4) In paragraph [0050], line 6, “120” (second occurrence) should read --110--.
Appropriate correction is required.

Claim Objection 
Claims 5, 9-16 and 18 are objected to because of the following informalities:
(1) In claim 5, line 2, “the inner and outer blade” should read --the inner blade and the outer blade--. 
(2) In claim 9, lines 7-8, “an surface” should read --a surface--.
(3) In claim 18, line 3, “outer blade” should read --the outer blade--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)  
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.       Claims 2, 4, 10-13 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1)  Claim 2 is vague and indefinite.  It is not clear if “a standard number 10 sized outer blade” is in addition to “the outer” of claim 1?  It is clear how the thermal barrier is configured to fit a standard number 10 sized outer blade in addition to the outer blade of claim 1.  Exactly what size is a standard number 10 sized outer blade?   
          (2) The scope of claim 4 is vague.  While the preamble calls for “The assembly”, the main body of the claim clearly recites an eccentric drive and rotary motor as parts of claim combination.  
          (3) Claim 10 is vague and indefinite.  It is unclear if “a standard sized number 4, 5, 7, 10, 15, 30 or 40 outer blade” is in addition to “the outer” of claim 9?  It is unclear how the blade cap is configured to fit a standard number 4, 5, 7, 10, 15, 30 or 40 outer blade as well as the outer blade of claim 9.  Exactly what size is a standard sized number 4, 5, 7, 10, 15, 30 or 40 outer blade?   
          (4) In claims 11-13, line 1, “The hair clipper” has no clear antecedent basis.  It appears the claims should depend from claim 9.       
          (5) In claim 17, line 9, “the surface” lacks clear antecedent basis.  The phrase should read --a surface--.


Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacov et al. (U.S. Patent Application Publication No. 2011/0173818, hereinafter “Lacov”).  
          Regarding claim 1, Lacov discloses a hair clipper blade assembly (10’, see Fig.5) comprising:
          an inner blade (18) including blade teeth (20);
          an outer blade (14’) including blade teeth (16) orientated parallel to the inner blade teeth (20) and configured to facilitate cutting when the inner blade (18) oscillates over the outer blade (14’), wherein heat is generated on the outer blade (14’) as the inner blade (18) oscillates; and 
          a thermal barrier (38’) removably coupled to a surface of the outer blade (14’, i.e. by mechanical fastener, see paragraph [0041], line 6, shown as screws).
                     
Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


2.        Claims 1, 2, 4-6, 9, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (U.S. Patent Application Publication No. 2016/0075039) in view of Lacov et al. (U.S. Patent Application Publication No. 2011/0173818, hereinafter “Lacov”).
          Regarding claim 1, Werner discloses a hair clipper blade assembly (50) comprising:
          an inner blade (74) including blade teeth (206); and
          an outer blade (54) including blade teeth (114) orientated parallel to the inner blade teeth (206) and configured to facilitate cutting when the inner blade (74) oscillates over the outer blade (54), wherein heat is generated on the outer blade (54) as the inner blade (74) oscillates substantially as claimed except for a thermal barrier.
          Lacov teaches it is desirable to provide a blade assembly with a thermal barrier (38’) removably coupled to a surface of an outer blade (14’, i.e. by mechanical fastener, see paragraph [0041], line 6, shown as screws) of the blade assembly for decreasing the amount of heat transferred from the outer blade to a user.
           In view of Lacov’s teaching, it would have been obvious to one skilled in the art to modify Werner by providing the blade assembly (50) with a thermal barrier for the advantage set forth.
Regarding claims 2 and 10, Lacov teaches the thermal barrier or blade cap (38’) configured to fit the outer blade (14’).  The size of the outer blade (14’) and its 
Regarding claim 4, Werner’s assembly (50) comprises a yoke (78) coupled to the inner blade (74), the yoke (78) coupling to an eccentric drive (40) coupled to a rotary motor (18), wherein rotation of the eccentric drive (40) oscillates the yoke (78) and the inner blade (74) over the outer blade (54).  
           Regarding claim 5, Werner’s assembly (50) further comprises a T-shaped guide member (62), the T-shaped guide member (62) comprising a guide surface (156) mounted between the inner blade (74) and the outer blade (54) that guides the oscillation of the inner blade (74), wherein the T-shaped guide member (62) retains a spring (58) that creates a biasing tensile force between the inner and outer blades (74,54).
          Regarding claim 6, Lacov shows (Figs.18-19 and paragraph [0053]-[0054]) open pockets (62) between the thermal barrier (38) and the outer blade (60) that increase air circulation in the blade assembly.  Werner thus modified also possess such characteristic.
           Regarding claim 9, Werner discloses a hair clipper (10) comprising:
           a blade assembly (50) including: 
                 an inner blade (74) including blade teeth (206); and
except for a blade cap. 
           Lacov teaches it is desirable to provide a hair clipper (12) with a blade cap (52) removably coupled to a surface of an outer blade (14, i.e. by mechanical fastener shown as screws) of a blade assembly (10) of the hair clipper (12) for decreasing the amount of heat transferred from the outer blade (14) to a user.
           In view of Lacov’s teaching, it would have been obvious to one of ordinary skill in the art to modify Werner by providing the blade assembly (50) with a blade cap for the advantage set forth.  Lacov further shows (see Fig.19) open pockets (62) in the outer blade (60) and located between the blade cap (52) and a surface of the outer blade (60, see paragraph paragraphs [0053]-[0054]) for providing a flow path.  However, it would have been obvious to one skilled in the art to have made Lacov’s open pockets (62) in the blade cap (52) rather than in the outer blade (60) so long as the open pockets (62) are presented to facilitate reducing heat transferred from the outer blade (60) to a user, whether the open pockets (62) are in the blade cap (52) or in the outer blade (60) is deemed to be an obvious matter of personal preference.  
          Regarding claim 13, Werner’s assembly (50) further comprises a T-shaped guide member (62), the T-shaped guide member (62) comprising a guide surface (156) mounted between the inner blade (74) and the outer blade (54), wherein the T-shaped guide member (62) guides the oscillation of the inner blade (74).
Regarding claim 14, Lacov teaches the blade cap (38) comprising a plastic material (see paragraph [0041], lines 8-9).  Werner thus modified also possesses such characteristic.  
           Regarding claims 15 and 16, since Lacov teaches the blade cap comprising a plastic material or other known heat resistive material (see paragraph [0041], lines 8-9), therefore, to choose a well-known and commercially available plastic material, such as the claimed “a thermoset polymer” or “a thermoplastic polymer”, suitable for the blade cap of Werner’s modified hair clipper due to its heat resistant property would have been obvious to one skilled in the art.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
3.       Claims 3, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (U.S. Patent Application Publication No. 2016/0075039) in view of Lacov et al. (U.S. Patent Application Publication No. 2011/0173818, hereinafter “Lacov”) as applied to claims 6 and 9 above, and further in view of Alvite et al. (U.S. Patent Application Publication No. 2006/0207105, hereinafter “Alvite”).
          Regarding claims 3 and 11, Werner’s blade assembly (50) or hair clipper (10) as modified meets all the claimed limitations except for the air circulation arrangement.
          Alvite shows an air circulation arrangement (see Fig.8) comprising projections (11) that facilitate drawing heat away from an outer blade of a blade assembly.
          Since Alvite teaches the air circulation arrangement be in the component that is in direct contact with a user during use, it would have been obvious to have the air circulation arrangement in the thermal barrier or blade cap of modified Werner that is in 
          To any extent Alvite’s projections (11, see Fig.8) do not look like “cone-shaped”, Examiner notes that such projections can come in an infinite variety of shapes and still perform the same function.  There is no criticality of the exact shape, so long as it performs the requisite function.  As set forth by the court in In re Dailey, 149 USPQ 47 and discussed in MPEP 2144.04 IV (B), the exact shape of an object is only patentable inasmuch as it has function not shown by the prior art.  In this case, the general concept of having projections for creating air flow paths is clearly displayed by Alvite, and it would have been obvious to one of ordinary skill in the art to have made Alvite’s projections of most any shape, so long as it performs the requisite function.  
          Regarding claims 7 and 8, Werner’s blade assembly (50) as modified above shows all the claimed limitations except for the air circulation arrangement.
          Alvite shows an air circulation arrangement (see Fig.8 as annotated below) comprising channels (formed between adjacent cooling protrusions 11) interconnecting open pockets (P), and openings (O) in fluid communication with ambient air. 

    PNG
    media_image1.png
    604
    732
    media_image1.png
    Greyscale

         Thus, it would have been obvious to one skilled in the art to further modify Werner by having an air circulation arrangement of the type shown in Alvite comprising channels interconnecting open pockets, and openings in fluid communication with ambient air for an ultimate air circulation to facilitate reducing heat transferred from the outer blade (54) to a user.  Since Alvite teaches the air circulation arrangement be in the component that is in direct contact with a user during use, it would have been obvious to have the air circulation arrangement in the thermal barrier of Werner’s modified blade assembly that is in direct contact with a user during use.    
12 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (U.S. Patent Application Publication No. 2016/0075039) in view of Lacov et al. (U.S. Patent Application Publication No. 2011/0173818, hereinafter “Lacov”) as applied to claim 9 above, and further in view of Julemont (U.S. Patent No. 9,434,078).
           Regarding claim 12, Werner’s hair clipper (10) as modified shows all the claimed limitations except the blade cap is removably secured to the outer blade (54) by mechanical fastener (i.e. screws as taught by Lacov) rather than by tabs.  
           Julemont shows a tab (5) on a perimeter of a blade cap (1) for partially surrounding an outer blade (9) and engaging on an inner surface (see Fig.7) of the outer blade (9) for releasably securing the blade cap (1) to the outer blade (9).  
           Thus, it would have been obvious to one skilled in the art to further modify Werner by using tabs rather than screws for releasably securing the blade cap to the outer blade (54) to allow for a quick attachment /detachment without the use of a tool (i.e. a screw driver) as taught by Julemont.  
5.        Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (U.S. Patent Application Publication No. 2016/0075039) in view of Lacov et al. (U.S. Patent Application Publication No. 2011/0173818, hereinafter “Lacov”) and Alvite et al. (U.S. Patent Application Publication No. 2006/0207105, hereinafter “Alvite”).
           Regarding claims 17 and 19, Werner discloses a hair clipper (10) comprising:
           a blade assembly (50) including:
               an inner blade (74) including blade teeth (206);
               an outer blade (54) including blade teeth (114) oriented parallel to the inner blade teeth (206) and configured to facilitate cutting when the inner blade (74) oscillates except for a thermal insulative barrier.
           Lacov teaches it is desirable to provide a hair clipper (12) with a thermal insulative barrier (52) coupled to a surface of an outer blade (14, i.e. by mechanical fastener shown as screws) of a blade assembly (10) of the hair clipper (12) for decreasing the amount of heat transferred from the outer blade (14) to a user.
           In view of Lacov’s teaching, it would have been obvious to one of ordinary skill in the art to modify Werner by providing the blade assembly (50) with a thermal insulative barrier for the advantage set forth.  Lacov further shows (see Fig.19) open pockets (62) in the outer blade (60) and located between the thermal barrier (52) and a surface of the outer blade (60, see paragraph paragraphs [0053]-[0054]) for providing a flow path.  However, it would have been obvious to one skilled in the art to have made Lacov’s open pockets (62) in the thermal barrier (52) rather than in the outer blade (60) so long as the open pockets (62) are presented to facilitate reducing heat transferred from the outer blade (60) to a user, whether the open pockets (62) are in the thermal barrier (52) or in the outer blade (60) is deemed to be an obvious matter of personal preference.  
           It is noted the thermal barrier in the modified Werner does not have the air circulation arrangement of the claimed type.
          Alvite shows an air circulation arrangement (see annotated Fig.8 above) including open pockets (P) with projections (11) and channels (12b) formed between the open pockets (P), the open pockets (P) receiving ambient air that circulates in the open pockets (P), and openings (O) in fluid communication with ambient air.

          Regarding claim 20, Werner’s hair clipper (10) further comprises a drive assembly (22, see Fig.2) comprising a rotary motor (18) coupled to an eccentric drive shaft (40), and wherein the blade assembly (50, see Fig.5) further comprises a yoke (78) coupled to the inner blade (74) and the eccentric drive shaft (40) coupled to the rotary motor (18), wherein rotation of the eccentric drive shaft (40) oscillates the yoke (78) and the inner blade (74) over the outer blade (54).
6.       Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (U.S. Patent Application Publication No. 2016/0075039) in view of Lacov et al. (U.S. Patent Application Publication No. 2011/0173818) and Alvite et al. (U.S. Patent Application Publication No. 2006/0207105) as applied to claim 17 above, and further in view of Julemont (U.S. Patent No. 9,434,078).
           Regarding claim 18, Werner’s hair clipper (10) as modified shows all the claimed limitations except the thermal barrier is removably secured to the outer blade (54) by mechanical fastener (i.e. screws as taught by Lacov) rather than by tabs.  

           Thus, it would have been obvious to one skilled in the art to further modify Werner by using tabs rather than screws for releasably securing the thermal barrier to the outer blade (54) to allow for a quick attachment /detachment without the use of a tool (i.e. a screw driver) as taught by Julemont.  

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724